Case 1:20-cv-03331-RC Document1 Filed 11/13/20 Page 1 of 5

THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

TEE CHURCH OF TESS Orkist Case: 1:20-cv-03331 JURY DEMAND
OF LATTER-DAY SAINTS, Servant: Assigned To : Contreras, Rudalph

XIU JIAN SUN, THE SPIRITUAL ADAM. Assign. Date : 11/13/2020

54-25 153rd St., Description: Pro Se Gen. Civ. (F-DECK)

Flushing, New York 11355
646-675-0308

Plaintiffs,
Vv

PRESIDENT OF U.S.A. MR.
DONALD JOHN TRUMP - Cain
The White House
1600 Pennsylvania Avenue NW.
Washington, DC 20500
President Trump (@POTUS) | Twitter
The Trump Team (@TrumpWhiteHouse) | Twitter
Donald J. Trump President of the United States.
@DonaldTrumpForPresident16
(202) 456-1414
Defendant

 

COMPLAINT

Trial with god's
law. Apply for
jury to prevent

insult and
unfair behavior

The complaint of the plaintiff, -god's servant, Xiu Jian Sun, the spiritual

Adam respectfully shows and alleges as follows

1. Jehovah the Lord god of host sent the messenger through the angel spoke from
god's temple, said: “Cain answers to Jehovah, - to kill people is not a

crime”. (4k AS RAM AAR EE)

2. The Doctrine and Covenants Section 101
Case 1:20-cv-03331-RC Document1 Filed 11/13/20 Page 2 of 5

Revelation given to Joseph Smith the Prophet, at Kirtland, Ohio,
December 16 and 17, 1833. At this time the Saints who had gathered in
Missouri were suffering great persecution. Mobs had driven them from

 

their homes in Jackson County; and some of the Saints had tried to establish
themselves in Van Buren, Lafayette, and Ray Counties, but persecution
followed them. The main body of the Saints was at that time in Clay County,
Missouri. Threats of death against individuals of the Church were many. The
Saints in Jackson County had lost household furniture, clothing, livestock,
and other personal property; and many of their crops had been destroyed.

81). Now, unto what shall I liken the children of Zion? I will liken them unto
the parable of the woman and the unjust judge, for men ought always
to pray and not to faint, which saith—

82). There was in a city a judge which feared not God, neither regarded man.

83). And there was a widow in that city, and she came unto him, saying:
Avenge me of mine adversary.

84). And he would not for a while, but afterward he said within himself:
Though I fear not God, nor regard man, yet because this widow troubleth
me I will avenge her, lest by her continual coming she weary me.

85). Thus will I liken the children of Zion.
86). Let them importune at the feet of the judge;
87). And if he heed them not, let them importune at the feet of the governor;

88). And if the governor heed them not, let them importune at the feet of the
president;

3. The Revelation of St John the Divine Chapter 17

1). And there came one of the seven angels which the seven vials, and talked
with me, saying unto me, Come hither; I will shew unto thee the judgment
of the great whore that sitteth upon many waters:

2). With whom the kings! of the earth have committed fornication* (Look!
Case 1:20-cv-03331-RC Document1 Filed 11/13/20 Page 3 of 5

President Donald John Trump! - Wang Xing Ren; Obama Barack
-—King Herod; George W. Bush; Bill Clinton; George H. W. Bush;
Ronald Reagan; Jimmy Carter; Gerald Ford; Richard Nixon) , and
the inhabitants of the earth have been made drunk with the wine of her
fornication.

3). So he carried me away in the spirit into the wilderness: and I saw a woman

sit upon a scarlet coloured beast, full of names of blasphemy, having seven
heads and ten horns.

4). And the woman was arrayed in purple and scarlet colour, and decked with

5).

6).

We

8).

9).

1.

gold and precious stones and pearls, having a golden cup in her hand full of
abominations and filthiness of her fornication:

And upon her forehead was a name written, MYSTERY, BABYLON THE
GREAT, THE MOTHER OF HARLOTS AND ABOMINATIONS OF THE
EARTH.

And I saw the woman drunken with the blood of the saints, and with the
blood of the martyrs of Jesus: and when I saw her, I wondered with great
admiration.

And the angel said unto me, Wherefore didst thou marvel? I will tell thee
the mystery of the woman, and of the beast that carrieth her, which hath
the seven heads and ten horns.

The beast that thou sawest was, and is not; and shall ascend out of the
bottomless pit, and go into perdition: and they that dwell on the earth shall
wonder, whose names were not written in the book of life from the
foundation of the world, when they behold the beast that was, and is not,
and yet is.

And here is the mind which hath wisdom. The seven heads are seven
mountains, on which the woman sitteth.

VI. CAUSE OF ACTION.
Case 1:20-cv-03331-RC Document1 Filed 11/13/20 Page 4 of 5

10). And there are seven kings: five are fallen (Servant in accordance of
order: Harold B. Lee, Spencer W. Kimball, Ezra Taft Benson,
Howard W. Hunter, Gordon B. Hinckley. 1972-2008), and one is, and
the other is not yet come (In the year of 2010, when reading this,
Jehovah, -the Lord god of host sent the messenger said to servant
in heart, “They are like this in their previous life.”); and when he
cometh, he must continue a short space.

4. The Doctrine and Covenants Section 42

83). And thus ye shall do in all cases which shall come before you.

84). And if a man or woman shall rob, he or she shall be delivered up unto the
law of the land.

85). And if he or she shall steal, he or she shall be delivered up unto the law of
the land.

86). And if he or she shall lie, he or she shall be delivered up unto the law of the
land.

87). And if he or she do any manner of iniquity, he or she shall be delivered up
unto the law, even that of God.

88). And if thy brother or sister offend thee, thou shalt take him or her
between him or her and thee alone; and if he or she confess thou shalt
be reconciled.

89). And if he or she confess not thou shalt deliver him or her up unto the
church, not to the members, but to the elders. And it shall be done in
a meeting, and that not before the world.

90). And if thy brother or sister offend many, he or she shall
be chastened before many.

91). And if any one offend openly, he or she shall be rebuked openly, that he or
she may be ashamed. And if he or she confess not, he or she shall be
delivered up unto the law of God.
Case 1:20-cv-03331-RC Document1 Filed 11/13/20 Page 5of5

om
92). If any shall offend in secret, he or she shall be rebuked in secret, that he or

she may have opportunity to confess in secret to him or her whom he or she
has offended, and to God, that the church may not speak reproachfully of

him or her.

93). And thus shall ye conduct in all things.

JURY DEMAND

6. Jehovah, - the Lord god of host gives the words to servant (Plaintiffs) in the
temple he made, “Trial with god's law. Apply for jury to prevent insult
and unfair behavior.”

7. I (servant) would like to request a Mandarin Chinese court interpreter

for my court day.

It is the savior redeemer of servant, -Jesus Christ, says with
father’s order. Amen.

Dated: November 09, 2020
Queens, New York

The Church of Jesus Christ of Latter-day saints

Servant: Xiu Siar Sun, te, SP intual hdam
Xiu Jian Sun, the spiritual Adam
54-25 153rd St

Flushing, NY 11355

646-675-0308

Plaintiffs
